UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
CHRISTOPHER JENKINS,                )
                                    )
                  Plaintiff,        )
      v.                            )   Civil Action No. 11-1474 (BAH)
                                    )
ARAMARK UNIFORMS,                   )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION
       The plaintiff’s complaint in this case states, in its entirety,:

               Selling uniforms to known and suspected gang members, illegal
               sale of uniforms, stalking, harassment

Compl. For these alleged wrongs, plaintiff demands judgment in the sum of $30 million. Id.

Defendant moves to dismiss the complaint under Rule 12(b)(6) of the Federal Rules of Civil

Procedure on the ground that it fails to state a claim upon which relief can be granted. The

motion will be granted. 1

       The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).




1
        Review of the docket of the Superior Court of the District of Columbia, see
https://www.dccourts.gov/cco/maincase.jsf, shows that plaintiff filed his complaint on April 20,
2011, and that he was proceeding in forma pauperis. “Notwithstanding any filing fee . . . that
may have been paid, the court shall dismiss the case at any time if the court determines that . . .
the action . . . fails to state a claim on which relief may be granted[.]” 28 U.S.C.
§ 1915(e)(2)(B)(ii).
                                                   1
A motion under Rule 12(b)(6) does not test a plaintiff’s likelihood of success on the merits;

rather, it tests whether a plaintiff properly has stated a claim. See Scheuer v. Rhodes, 416 U.S.
232, 236 (1974). Although “detailed factual allegations” are not required to withstand a Rule

12(b)(6) motion, a complaint must offer “more than labels and conclusions” to provide

“grounds” of “entitle[ment] to relief.” Twombly, 550 U.S. at 555. “Nor does a complaint suffice

if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, __

U.S. __, __, 129 S. Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S. at 557). The Supreme

Court stated, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id., 129 S.Ct. at

1949 (quoting Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw a reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).

        Plaintiff’s complaint is a single grammatically incorrect sentence so lacking in factual

allegations that the Court neither can infer defendant’s alleged wrongdoing arising from the sale

of uniforms nor discern any harm plaintiff has suffered because of such sales. The pleading

offers no factual support for plaintiff’s claims of stalking and harassment. In short, the

complaint alleges no plausible claim against defendant, and, accordingly, the Court will grant

defendant’s motion and dismiss the complaint.

        An Order accompanies this Memorandum Opinion.




                                                  /s/   Beryl A. Howell
DATE: August 30, 2011                           BERYL A HOWELL
                                                United States District Judge


                                                    2